Citation Nr: 0108529	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic brain 
syndrome secondary to anoxic encephalopathy.


WITNESS AT HEARINGS ON APPEAL

The veteran's guardian


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for chronic brain syndrome secondary to 
anoxic encephalopathy.

The veteran's legal guardian is also the veteran's sister.

In December 1998, the veteran's former attorney and the 
veteran's legal guardian presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In an August 1999 rating decision, the RO denied the 
following claims: (1) entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991) for anoxic encephalopathy 
(Naval hospitalization claimed as the equivalent of VA 
hospitalization); (2) whether the March 30, 1973, rating 
decision was clearly and unmistakably erroneous in denying 
service connection for chronic brain syndrome secondary to 
anoxic encephalopathy; (3) entitlement to compensation under 
38 U.S.C.A. § 1151 for multiple disabilities; (4) entitlement 
to a total disability rating for compensation purposes on the 
basis of individual unemployability; (5) entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or being housebound; (6) entitlement to 
specially adapted housing or special home adaptation grant; 
and ( 7) entitlement to automobile and adaptive equipment or 
for adaptive equipment only.  A notice of this determination 
was provided to the veteran's legal guardian in a letter from 
the RO dated in August 1999; instructions regarding an appeal 
of this decision were also provided.  An appeal of these 
claims was not filed within one year of the determinations, 
and thus they are not part of the current appellate review.  
See 38 C.F.R. § 20.200 (2000) (appeal consists of timely 
filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).

In May 2000, the Board remanded the claim on the sole issue 
that was perfected for appellate review, the issue as listed 
on the title page of this decision, for compliance with the 
request to have a hearing before the Board.

In December 2000, the veteran's guardian testified on the 
veteran's behalf at a personal hearing before the undersigned 
Board Member; a transcript of which has been associated with 
the claims file.  Additional evidence was submitted along 
with a waiver of initial review by the RO.  Accordingly, the 
Board may proceed with appellate review of the claim.  38 
C.F.R. § 20.1304(c) (2000).

At the hearing the veteran's guardian testified the veteran 
had been physically dropped and injured while a patient at 
the VA facility where she now resides.  The Board notes that 
such type of issue would be a claim for compensation under 
38 U.S.C.A. § 1151, which issue is not currently before the 
Board.  Based on the information provided by the veteran's 
guardian on this issue, the claim may have been adjudicated 
in the August 1999 rating decision.  This matter is referred 
to the RO for any appropriate action and clarification for 
what disability benefits are being sought on behalf of the 
veteran.

Additionally, at the Board hearing, the veteran's guardian 
expressed concern about a person coming to her house in 1997 
claiming to be a VA field examiner and wanting to speak with 
her about being the fiduciary to the veteran.  She stated the 
field examiner would not give her a business card when asked 
for one.  The Board has reviewed the record, and notes that 
there is an April 1998 field examination report, which shows 
the veteran's guardian was interviewed in November 1997.  It 
appears, based on the Board's review, that the field 
examination was conducted in compliance with VA laws and 
regulations and is legitimate.  The Board apologizes for any 
concerns from this interview.


FINDINGS OF FACT

1.  Service connection was denied for chronic brain syndrome 
secondary to anoxic encephalopathy in a March 1973 rating 
decision.  The guardian of the veteran at that time was 
notified of this decision and of her appeal rights in May 
1973 and did not appeal the decision within one year of the 
notification.  

2.  The evidence received since the March 1973 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for chronic brain 
syndrome secondary to anoxic encephalopathy and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision, which denied service 
connection for chronic brain syndrome secondary to anoxic 
encephalopathy, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(b), 20.1103 (2000).

2.  The evidence received since the March 1973 rating 
decision, which denied service connection for chronic brain 
syndrome secondary to anoxic encephalopathy, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 5108 
(West 1991) § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran has been diagnosed with 
chronic brain syndrome secondary to anoxic encephalopathy.  
She has been determined to be incompetent for VA purposes, 
and the veteran's sister has been appointed as the veteran's 
guardian.  

The veteran is currently being taken care of at a VA nursing 
home.  The veteran's guardian has stated she seeking to have 
her sister service connected for her chronic brain syndrome 
because she wants her sister to continue being taken care of 
at a VA nursing home facility for the remainder of her life.  

I.  Background

The claim for service connection for chronic brain syndrome 
secondary to anoxic encephalopathy was denied in a March 1973 
rating decision.  At the time, the evidence before the RO 
included service medical records, post-service military 
medical facility records related to the incident that caused 
the chronic brain syndrome secondary to anoxic 
encephalopathy, and the 1973 claim for compensation and 
pension.

The veteran was discharged from service in April 1972.  It is 
undisputed that the anoxic encephalopathy did not occur while 
the veteran was in service; rather, it occurred during 
hospitalization following service in September 1972, when she 
gave birth to her daughter at the Naval Hospital in 
Portsmouth, Virginia.  The service department hospitalization 
reports show the veteran was admitted during active labor on 
September 10, 1972.  During labor, the veteran had 
complications, including having a cardiac arrest, which 
caused cerebral damage.  The veteran was transferred to 
another hospital, where she underwent hyperbaric oxygen 
treatments to see if she had any response.  This was 
unsuccessful.  The veteran was transferred back to the Naval 
Hospital and discharged in March 1973.  The final diagnosis 
was decorticate, secondary to anoxic brain damage.

In the March 1973 rating decision, the RO denied service 
connection for chronic brain syndrome secondary to anoxic 
encephalopathy, stating that it was "in no way related to 
military service."  The veteran's guardian, which was her 
mother at the time, was notified of the decision in May 1973.  
She did not appeal the decision within one year of the 
notification.

The evidence received since the March 1973 rating decision is 
summarized below.

The Board notes that the veteran, at one point, was 
represented by a private attorney during the appeals process.  
At the December 2000 Board hearing, the veteran's guardian 
informed the undersigned Board Member that she had terminated 
the attorney's services, as he had failed to keep in contact 
with her following the December 1998 RO hearing.  See Hearing 
Transcript, p. 17.  However, she noted that she was in 
agreement with the arguments he had made on behalf of the 
veteran as to the issue on appeal.

Volumes of treatment records related to the veteran's 
treatment since the time of her anoxic encephalopathy to the 
present time have been associated with the claims file.  
Additionally, court records and orders related to a 
malpractice claim filed by the veteran's mother have been 
associated with the claims file.

A January 1998 brief from the veteran's former attorney 
shows, inter alia, his arguments as to why he felt service 
connection for chronic brain syndrome secondary to anoxic 
encephalopathy was warranted.  He stated that the veteran had 
been separated from service because of her pregnancy and that 
an Air Force regulation precluded members from seeking 
treatment at VA medical facilities by mandating that they 
receive treatment only from military treatment facilities.  
The attorney asserted that had the veteran been at a VA 
hospital at the time of her injury, "then said injuries 
would be deemed service[ ]connected."  The crux of his 
argument is that the Air Force regulation forced the veteran 
to seek her maternity care at the Portsmouth Naval Hospital 
in lieu of treatment by the VA Medical Center in Hampton, 
Virginia, and therefore the military treatment facility 
"stepped into the shoes" of the VA Medical Center.  Thus, 
he asserted that because the veteran sustained medical 
malpractice at a "de facto" VA Medical Center, the injury 
that occurred during her September 1972 hospitalization was 
service connected.  The attorney stated that based upon this 
argument, the claim should be reopened and that service 
connection for chronic brain syndrome secondary to anoxic 
encephalopathy should be granted.

In December 1998, the veteran's guardian, the attorney at 
that time, and the veteran's daughter presented oral 
testimony before a Hearing Officer at the RO.  At that time, 
the issues that were addressed in the August 1999 rating 
decision were raised and testimony was provided.  As to the 
issue currently before the Board, the attorney reiterated 
that which he argued in the January 1998 brief.  The 
veteran's daughter expressed frustration that her mother was 
not being treated as a person and that she felt her mother 
should be taken care of by the VA system.  She stated her 
mother had gone into service to better herself and had gotten 
pregnant, but due to no fault of her own, she became 
paralyzed.  The veteran's daughter noted she has never known 
her mother.  Pictures of the veteran were submitted at that 
time and are associated with the veteran's claims files.

In December 2000, the veteran's guardian testified at a 
personal hearing before the undersigned Board Member.  She 
stated that she was appointed as the veteran's legal guardian 
when she discovered that discharge proceedings were being 
instituted on the veteran to remove her from the VA nursing 
home, where the veteran now resides.  She brought a picture 
of the veteran and reported some of the veteran's history.  
She reiterated the arguments made by the attorney at the 
December 1998 RO hearing.  The main concern was that her 
sister remain at the VA nursing home for the remainder of her 
life.

II.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

III.  Duty to Assist

The Board observes that recently-enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing the 
facts pertinent the claim, and expanded the VA's duty to 
notify the claimant and the representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
petition to reopen the claim for service connection for 
chronic brain syndrome secondary to anoxic encephalopathy.  
VA has obtained all the treatment records related to the 
veteran's treatment at the VA nursing home.  It has not been 
alleged that there are any additional medical records related 
to the veteran's petition to reopen the claim for service 
connection for chronic brain syndrome secondary to anoxic 
encephalopathy that VA has not already obtained.  The 
veteran's guardian provided testimony at two hearings.  
Additionally, the statement of the case and supplemental 
statement of the case informed the guardian on behalf of the 
veteran as to the information and evidence required to be 
successful as to this issue.  

The Board notes that the RO did not have the veteran undergo 
a VA examination.  The new legislation provides that an 
examination is not necessary when there is no reasonable 
possibility that providing an examination would aid in 
substantiating the claimant's claim.  The issue before the 
Board is whether new and material evidence has been brought 
forth to warrant a reopening of the claim for service 
connection for chronic brain syndrome secondary to anoxic 
encephalopathy.  As stated above, it is undisputed that the 
veteran's injury, which caused her disability of chronic 
brain syndrome occurred following her discharge from service.  
Therefore, an examination would not assist in providing a 
nexus between the post service incident and a disease or 
injury in service, and thus there is no duty to have the 
veteran undergo a VA examination nor obtain a medical 
opinion.  

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

After having carefully and thoroughly reviewed the evidence 
of record, the Board finds that evidence has not been 
presented since the March 1973 rating decision, which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
chronic brain syndrome secondary to anoxic encephalopathy.  
See 38 C.F.R. § 3.156(a).  The reasons for this determination 
are explained below.

Initially, the Board notes that there are records, which it 
did not list above, which have been associated with the 
claims file but which are not related to the issue before the 
Board.  However, records such as those that are not relevant 
to the issue at hand, in this case, service connection, 
cannot constitute new and material evidence as to the claim 
for service connection for chronic brain syndrome secondary 
to anoxic encephalopathy.  See id.

At the time of the March 1973 rating decision, the evidence 
of record had shown that the veteran sustained a cardiac 
arrest while giving birth in September 1972, which followed 
her discharge from service (which occurred in April 1972), 
and which caused her chronic brain syndrome.  The RO 
determined that service connection was not warranted for 
chronic brain syndrome, as the incident that gave rise to the 
chronic brain syndrome occurred following service and was 
"in no way related to military service."  The Board notes 
again that this fact is not in dispute.

Since the March 1973 rating decision, no evidence has been 
brought forth that shows that chronic brain syndrome 
secondary to anoxic encephalopathy occurred in service or 
that there is a nexus between the chronic brain syndrome and 
a disease or injury in service.  The evidence submitted 
establishes only that the veteran continues to be treated for 
chronic brain syndrome secondary to anoxic encephalopathy.  
The ultimate issue in this case is medical in nature, and no 
medical evidence has been submitted that relates the 
diagnosis of chronic brain syndrome to the veteran's service 
in any way.  Therefore, the evidence submitted since the 
March 1973 rating decision is either cumulative or redundant 
of that which had been previously of record or is not 
relevant to the claim that chronic brain syndrome was 
incurred in service, and thus cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).

It has been primarily argued that because an Air Force 
regulation "forced" the veteran to go to a military hospital 
to give birth and not allow her the opportunity to give birth 
at a VA hospital, the Naval Hospital became a "de facto" VA 
hospital.  However, the Board notes that there is no legal 
authority presented that recognizes a "de facto" status.  
Clearly, the care provided to the veteran was not at a VA 
facility.  Further, such argument is not relevant to the 
issue before the Board, as the argument raised relates to a 
post service event.  Service connection relates to a disease 
or injury in service, and/or, in some cases, a chronic 
disability which manifests within one year following service.  
Although the veteran's diagnosis of chronic brain syndrome 
was diagnosed within one year following her service, it 
clearly relates to an event that occurred following her 
discharge from service.  Thus, service connection cannot be 
granted on a presumptive basis.  (Where a veteran served 
continuously for 90 days or more during a period of war and a 
brain hemorrhage becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2000)).  
Additionally, no medical professional has related the 
diagnosis of chronic brain syndrome to an inservice disease 
or injury.

To the extent that the veteran's guardian has implied that 
chronic brain syndrome secondary to anoxic encephalopathy is 
due to service, her statements and testimony cannot be deemed 
new and material as she is a lay person cannot provide a 
competent opinion on medical issues involving the etiology of 
a disability.  See Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, for the reasons explained above, the Board has 
determined that new and material evidence has not been 
submitted to reopen the claim for service connection for 
chronic brain syndrome secondary to anoxic encephalopathy, 
and the petition to reopen such claim is denied.

The Board regrets that a more favorable decision as to this 
particular issue on appeal could not be made but nevertheless 
appreciated the testimony provided at the December 2000 
hearing.  

V.  Additional issue

At the December 2000 hearing, the veteran's guardian 
expressed concern as to her sister's nursing home care, the 
location of that care, and continuation of that care at 
government expense.  It is clear that this is a very 
difficult matter for the veteran's family.  The veteran's 
guardian has stated that her main concern is that she wants 
the veteran to remain at the VA nursing home where the 
veteran currently resides for the remainder of her life.  She 
has expressed fear that the veteran would be discharged from 
the nursing home because she is not service connected for any 
disability and that it was because of the lack service-
connected status that she was seeking to obtain that status.  

A statement, dated in June 2000, from the Office of the 
Medical Center Director at the VA Medical Center where the 
veteran currently resides was submitted at the December 2000 
hearing before the undersigned Board Member.  This letter 
addressed the veteran's nursing care situation.  The author 
of the statement noted that Congress had recently enacted the 
Millennium Veterans Health Care Act and Benefits (Pub. L. 
106-117 (Nov. 30, 1999)) and stated the following, in part:

Under this law, the VA may provide 
nursing home care indefinitely to those 
individuals who were receiving nursing 
home care in VA facilities as of November 
30, 1999.  Since [the veteran] was a 
resident of our facility as of this date, 
the VA is not authorized to discharge or 
transfer her without the consent of her 
family.  

The author added that there were no plans to discharge the 
veteran from the VA nursing home, and added, "Under current 
legislation, discharge or transfer from our nursing home 
without the family's consent is not foreseen."  He also 
noted that the medical care for the veteran would not be 
stopped.  

Therefore, based on the Board's reading of this document, the 
veteran will be cared for at the VA nursing home for the 
remainder of her life, unless the family changes its mind and 
chooses to remove her from the VA facility.  The Board hopes 
that this June 2000 report from the VA Medical Center 
alleviates the concerns that the veteran would be discharged 
from the VA facility by the government.  Consequently, 
although the outcome of this decision as to the issue on 
appeal is not favorable, it appears that the aforementioned 
letter affirmatively resolves the veteran's guardian's 
primary question and reflects the result that was sought.  


ORDER

New and material evidence not having been received, the claim 
for service connection for chronic brain syndrome secondary 
to anoxic encephalopathy is not reopened.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

